 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Mussalina Muhaymin, et al.,                        No. CV-17-04565-PHX-SMB
10                   Plaintiffs,                        ORDER
11   v.
12   City of Phoenix, et al.,
13                   Defendants.
14
15          Before the Court is Plaintiff’s Motion for Leave to File Excess Pages (Doc. 198) in
16   relation to Plaintiff’s reply brief. After careful review, and good cause appearing,

17          IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to File Excess Pages
18   is GRANTED in its entirety.

19          IT IS FURTHER ORDERED that the Clerk of the Court will electronically file

20   the document.
21          Dated this 25th day of August, 2020.
22
23
24
25
26
27
28
